JONES, J.
*6601. A clause in a policy of accident insurance gave the insurer the “right and opportunity to make an autopsy in case of death.” When the death is known to an agent of the insurer a reasonable time before burial, who has justifiable grounds for entertaining the belief that such death was caused by other than accidental means, the demand for an autopsy to be seasonable must be made before burial. ■
2. Where a widow living' at the home is named as the sole beneficiary of the insured, under the opportunity clause of the policy such demand should be made upon her. Verbal requests for opportunity to make an autopsy, made by an agent upon the son before burial, are not sufficient, where the son unequivocally notifies the agent that he will not, and in fact does not, communicate such requests to the widow beneficiary.
Judgment reversed.
Matthias, Day, Allen, Kinkade and Robinson, JJ., concur. Marshall, CJ., dissents.